Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed Application Nos. EP17386046.1 and EP18386002.2 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 97, 106, and 107. These three claims are examined with a priority date of 7/30/2018, the filing date of parent application GB1812407.3, the earliest application that supports them.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 88-96 and 98-105 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 103313046 A) in view of Ran (US Patent 5,446,806).

Regarding Claim 88, Wen (CN 103313046 A) discloses a method of decoding (residual entropy decoding output device [0218], Fig. 8) a received set of encoded data (parsed signs, auxiliary signs, magnitudes, matrix size, shared type, coded component, prediction mode, Step 803, Fig. 8; from entropy coded input flags, auxiliary flags, magnitudes, signs, step 703, Fig. 7), the method comprising:
	receiving the encoded data set (parsed signs, auxiliary signs, magnitudes, matrix size, shared type, coded component, prediction mode, Step 803, Fig. 8) representing information that has been compressed (the current input residual matrix [0131]);
	identifying from the encoded data set (parsed signs, auxiliary signs, magnitudes, matrix size, shared type, coded component, prediction mode, Step 803, Fig. 8) an ordered set (appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]) of node symbols (set of four quadtree structure flags, e.g., 1110 [0227]) and data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]);
	constructing an ordered tree (parse and generate a quad tree [0219]; obtain a quadtree [0221]) having a root node (top node of the main quad tree [0018]; uppermost layer [0125]) and a predetermined number of layers (uppermost layer [0125] through last layer [0128]; the number of layers is defined by the size of the original matrix, which is quadtree split (equal division into four parts: equal division of the residual matrix into four sub-matrices [0102]) into four equal sized portions from the original matrix size down to 2x2 (the bottom 2x2 [0230])) from the ordered set (appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]) of identified node symbols (set of four quadtree structure flags, e.g., 1110 [0227]) and data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]), 
wherein each node symbol (set of four quadtree structure flags, e.g., 1110 [0227]) comprises a set of indicator elements (includes each individual quadtree structure flag, e.g., 1, 1, 1, and 0 [0227]) which indicate whether or not a further symbol is expected later in the dataset for a branch in the tree (quadtree structure flag of 1 means that the matrix needs to be divided into 4 sub-matrices [0226]; if there is no non-zero value, the quadtree structure flag is 0 [0127]), such that the ordered set of identified node symbols determines the tree (generate a quad tree structure according to a predefined principle according to the description information obtained from the entropy coding logic unit [0219]; description information includes appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]) and such that, based on the indicator elements (appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]), the data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]) are arranged in data locations (quadtrees to describe the distribution and value of the residuals in the residual matrix [0207]) and no data symbols are arranged at data locations in the tree (if last layer [0128] and matrix has non-zero value [0130], describe magnitude and sign of input residual matrix [0131], otherwise end [0130] without adding magnitude and sign of residual matrix, i.e., step 107 is not performed, Fig. 1) where an indicator element indicates no further symbol is expected later in the dataset (quadtree structure flag of ‘0’ indicates that current input residual matrix has no non-zero values (all values are zero) [0127], while only non-zero values of residual matrix are signaled [0107]; therefore, a quadtree structure flag of ‘0’ in the last layer indicates that no data symbols will follow) for a respective branch in the tree (in the last layer [0128]; each node in the “last layer” is a branch, see Fig. 10),
and wherein each data symbol (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]) represents one or more values associated with the information that has been compressed (the current input residual matrix [0131]; residual values are associated with the residual matrix, inherent);
	and reconstructing (reconstruct [0220]) the information that has been compressed (the residual matrix [0220]) using the values represented by the data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]) based on location of the data symbols in the ordered tree (Describe the sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]; appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical
derivation relationship between the quadtree structure flags [0214]; the quad-tree structure is obtained by analysis based on the agreed principle, and the residual matrix is further obtained [0221]) and using a predetermined value (no non-zero values [0127]: i.e., the predetermined value is zero) when the node symbols (set of four quadtree structure flags, e.g., 1110 [0227]) indicate that no data symbol is included in the data set corresponding to a location in the ordered tree (the quadtree structure flag is 0 [0127]).
Wen (CN 103313046 A) does not explicitly disclose, but Ran (US Patent 5,446,806) teaches 
ordered set of interspersed (embedding color information following the leaf node in the quadtree code, Column 6 lines 54-end, Fig. 7, Fig. 4) node symbols (a binary value for each node, ‘0’ for leaf, ‘1’ otherwise, Column 5 lines 5-15) and data symbols (color information, Column 6 lines 54-end);
data symbol (color information, Column 6 lines 54-end) are arranged in/at data locations in the tree (after every zero-valued leaf node, Column 6 lines 54-end; specifically the quadtree code in Column 6 lines 64-65 depicting the quadtree code of the right-most block of Fig. 7, graphically depicted in Fig. 4);
wherein a data location is a terminal node of the tree (once the data value for the node(s) is sent, the branch is ended and a next branch is traversed, per the quadtree code in Column 6 lines 64-65; i.e., color information is sent after every zero-valued leaf node, Column 6 lines 54-end; since block 310 is uniformly colored and N3 is zero, the entire branch N1-N2-N3 is known and can be transmitted without determining any other nodes or levels, Column 6 lines 4-8).
	It would have been obvious to one of ordinary skill in the art before the application was filed to embed the color information of the residual within the appearance order of the quadtree structure flags of Wen because Ran teaches that embedding the color information in the quadtree code has advantages over providing a quadtree code separate from color information: embedding the color information after each leaf node allows immediate construction of a block before the complete quadtree is known (Column 7 lines 10-20). 

	Regarding Claim 89, Wen (CN 103313046 A) discloses the method according to claim 88, wherein the step of processing the ordered tree comprises:
	traversing the tree (halve the width and height of matrix [0129]) according to the indicator elements of each node symbol (quadtree structure flag takes a value 1 [0127]) and associating a node symbol or data symbol (quadtree structure flag takes value 0 or 1 [0127]; if it is last layer, sign and magnitude [0128], [0130]) with each visited node (input residual matrix [0126], could be a sub-matrix [0129]-[0130]) based on a location in the tree of the visited node (quadtree structure describes the distribution and values of residuals in the residual matrix [0078]; the value and distribution of the residuals include which positions in the residual matrix have zero values, and the position, sign, and amplitude information of non-zero values [0082]).

	Regarding Claim 90, Wen (CN 103313046 A) discloses the method according to claim 89, wherein a data symbol is associated to the tree if a visited node is in a final layer of the tree (if residual matrix is last layer [0128], describe magnitude and sign [0131]), no symbol is associated to the tree if a visited node is in a penultimate layer of the tree and node symbols are associated to the tree for other layers of the tree (See Fig. 10 and Fig. 9: the 4x4 blocks have a symbols, but the 2x2 blocks do not have node symbols indicating which ones of their residuals are non-zero, [0224]-[0241]).

	Regarding Claim 91, Wen (CN 103313046 A) discloses the method according to claim 89, wherein the step of processing the ordered tree, comprises:
	associating a first node symbol (quadtree structure flag takes value 1 or 0 [0127]) with a root node of the ordered tree (residual matrix of the uppermost layer [0125]);
	and, traversing the tree (generate quadtree structure [0219]) according to the indicator elements of the first node symbol (4 sub-matrices [0226] of matrix of the first layer [0225] flags [0229]) associated with the root node (residual matrix of the uppermost layer [0125], first layer [0225]).

	Regarding Claim 92, Wen (CN 103313046 A) discloses the method according to claim 89, wherein traversing the tree is a depth- first pre-order traversal (recursively call all of third layer before returning to second matrix of second layer [0224]-[0234] ).

	Regarding Claim 93, Wen (CN 103313046 A) discloses the method according to claim 88, wherein the ordered tree is a quadtree (quadtree [0078]) and each node symbol comprises four indicator elements (each sub matrix [0130] takes value 1 if it has nonzero residual and 0 if no non-zero residual [0127]; e.g., 1010 [0234]).

	Regarding Claim 94, Wen (CN 103313046 A) discloses the method according to claim 88.
Wen (CN 103313046 A) does not explicitly disclose, but Ran (US Patent 5,446,806) teaches wherein reconstructing the information comprises:
	mapping (embedding, Column 6 lines 54-end) at least a portion of the ordered tree (the entire quadtree, Column 6 line 54-end) to an array (code, Column 6 lines 54-end) such that each data symbol (color information, Column 6 lines 54-end) represents an element in the array (following the leaf node, Column 6 lines 54-end, Fig. 7).
	It would have been obvious to one of ordinary skill in the art before the application was filed to embed the color information of the residual within the appearance order of the quadtree structure flags of Wen because Ran teaches that embedding the color information in the quadtree code has advantages over providing a quadtree code separate from color information; embedding the color information after each leaf node allows immediate construction of a block before the complete quadtree is known (Column 7 lines 10-20). 

	Regarding Claim 95, Wen (CN 103313046 A) discloses the method according to claim 94, wherein the mapping comprises inserting a predetermined value (the value zero [0127]) where no data symbol has been associated with a data location of the ordered tree (there is no non-zero residual [0127]).

	Regarding Claim 96, Wen (CN 103313046 A) discloses the method according to claim 88, wherein each node symbol is associated with a node which shall have a grandchild node in the tree (See Fig. 10 and Fig. 9: the 4x4 blocks have a symbols, but the 2x2 blocks do not have node symbols that indicate which ones of their residuals are non-zero, [0224]-[0241]).

	Regarding Claim 98, Wen (CN 103313046 A) discloses an apparatus comprising a processor (device realized by software on a general logic operation device [0243]). The remainder of Claim 98 is rejected on the grounds provided in Claim 88. 

	Regarding Claim 99, Wen (CN 103313046 A) discloses a method of encoding (entropy coding input device [0202] Fig.7) an array of data representing information to be compressed (the current input residual matrix [0131]), the method comprising:
	constructing an ordered tree (generate a quad-tree structure according to the residual matrix [0204]) having a root node (top node of the main quad tree [0018]; uppermost layer [0125]) and a predetermined number of layers (uppermost layer [0127] through last layer [0128]; the number of layers is defined by the size of the original matrix, which is quadtree split (equal division into four parts: equal division of the residual matrix into four sub-matrices [0102]) into four equal sized portions from the original matrix size down to 2x2 (the bottom 2x2 [0230])) from the array of data (the current input residual matrix [0131]), including arranging data symbols at data locations (quadtrees to describe the distribution and value of the residuals in the residual matrix [0207]; generate a quad-tree structure according to the residual matrix [0204]; i.e., the residual values are in the tree position corresponding to their matrix position) and not arranging data symbols at data locations in the tree where sections of the array correspond to a predetermined value (When every element in the sub-matrix has a value of zero, Wen uses a structure flag of ‘0’ [0127]. These matrices are not further divided [0130]. Signs and magnitudes are not provided for them because signs and amplitudes are provided for only non-zero matrices in the bottom layer [0241]);
	and generating an ordered set (appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]) of node symbols (set of four quadtree structure flags, e.g., 1110 [0227]) and data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]), 
wherein each node symbol (set of four quadtree structure flags, e.g., 1110 [0227]) comprises a set of indicator elements (includes each individual quadtree structure flag, e.g., 1, 1, 1, and 0 [0227]) which indicate whether or not a further symbol is expected later in the dataset for a branch in the tree (quadtree structure flag of 1 means that the matrix needs to be divided into 4 sub-matrices [0226]; if there is no non-zero value, the quadtree structure flag is 0 [0127]), such that the ordered set of identified node symbols determines the tree (generate a quad tree structure according to a predefined principle according to the description information obtained from the entropy coding logic unit [0219]; description information includes appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]) and such that, based on the indicator elements (appearance order of the quadtree structure flags and quadtree structure flags of each quadtree, the logical derivation relationship between the quadtree structure flags [0214]), the data symbols (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]) are arranged in data locations (quadtrees to describe the distribution and value of the residuals in the residual matrix [0207]) and no data symbols are arranged at data locations in the tree (if last layer [0128] and matrix has non-zero value [0130], describe magnitude and sign of input residual matrix [0131], otherwise end [0130] without adding magnitude and sign of residual matrix, i.e., step 107 is not performed, Fig. 1) where an indicator element indicates no further symbol is expected later in the dataset (quadtree structure flag of ‘0’ indicates that current input residual matrix has no non-zero values (all values are zero) [0127], while only non-zero values of residual matrix are signaled [0107]; therefore, a quadtree structure flag of ‘0’ in the last layer indicates that no data symbols will follow) for a respective branch in the tree (in the last layer [0128]; each node in the “last layer” is a branch, see Fig. 10),
and wherein each data symbol (sign and amplitude of non-zero residual value [0214]; sign and amplitude of the non-zero value of each matrix in the bottom layer [0241]) represents one or more values associated with the information that has been compressed (the current input residual matrix [0131]; residual matrix is information that has been compressed, by industry definition; residual values are associated with the residual matrix, inherent).
Wen (CN 103313046 A) does not explicitly disclose, but Ran (US Patent 5,446,806) teaches 
ordered set of interspersed (embedding color information following the leaf node in the quadtree code, Column 6 lines 54-end, Fig. 7, Fig. 4) node symbols (a binary value for each node, ‘0’ for leaf, ‘1’ otherwise, Column 5 lines 5-15) and data symbols (color information, Column 6 lines 54-end);
data symbol (color information, Column 6 lines 54-end) are arranged in/at data locations in the tree (after every zero-valued leaf node, Column 6 lines 54-end; specifically the quadtree code in Column 6 lines 64-65 depicting the quadtree code of the right-most block of Fig. 7, graphically depicted in Fig. 4);
wherein a data location is a terminal node of the tree (once the data value for the node(s) is sent, the branch is ended and a next branch is traversed, per the quadtree code in Column 6 lines 64-65; i.e., color information is sent after every zero-valued leaf node, Column 6 lines 54-end; since block 310 is uniformly colored and N3 is zero, the entire branch N1-N2-N3 is known and can be transmitted without determining any other nodes or levels, Column 6 lines 4-8).
	It would have been obvious to one of ordinary skill in the art before the application was filed to embed the color information of the residual within the appearance order of the quadtree structure flags of Wen because Ran teaches that embedding the color information in the quadtree code has advantages over providing a quadtree code separate from color information: embedding the color information after each leaf node allows immediate construction of a block before the complete quadtree is known (Column 7 lines 10-20). 

	Regarding Claim 100, Wen (CN 103313046 A) discloses the method according to claim 99, wherein the step of processing the ordered tree comprises:
	analysing a section of the array (checking the input residual matrix [0126]) to determine a node symbol for the section (structure flag takes a value [0127]), wherein the node symbol indicates if the section comprises a value different from the predetermined value (if the residual matrix has no non-zero values [0127]);
wherein each node of the tree corresponds to a section of the array (each structure flag corresponds to an input residual matrix [0127]).
The remainder of Claim 100 is rejected on the grounds provided in Claim 89.

	Regarding Claim 101, Claim 101 is rejected on the grounds provided in Claim 90.

	Regarding Claim 102, Claim 102 is rejected on the grounds provided in Claim 91.

	Regarding Claim 103, Claim 103 is rejected on the grounds provided in Claim 92.

	Regarding Claim 104, Wen (CN 103313046 A) discloses each section of the array is a quadrant (halve the height and width to obtain 4 sub-matrices [0129]). The remainder of Claim 104 is rejected on the grounds provided in Claim 93.

	Regarding Claim 105, Claim 105 is rejected on the grounds provided in Claim 96.


Claims 97 and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 103313046 A) in view of Ran (US Patent 5,446,806) and Hansquine (US Patent 6,278,715).

	Regarding Claim 97, Wen (CN 103313046 A) discloses the method according to claim 88.
	Wen (CN 103313046 A) does not explicitly disclose, but Ran (US Patent 5,446,806) teaches
	wherein decoding the symbols is arranging a data symbol at a data location in tree (decoding of the quadtree with embedded walsh transform at the leaf, Column 3 lines 15-26);
wherein the symbols are node symbols (binary value for each node in the pruned quadtree, 0 for leaf, 1 otherwise, Column 5 lines 7-9) associated with that branch of tree (decoding the quadtree when the branch is complete, Column 3 lines 25-26).
Wen (CN 103313046 A) does not explicitly disclose, but Hansquine (US Patent 6,278,715) teaches wherein after decoding the symbols (after symbols have been decoded, Column 1 line 59 – Column 2 line 2), the method further comprises deleting the symbols (freeing memory to be reallocated for reception of new symbols, Column 1 line 59 – Column 2 line 2).
	It would have been obvious to one of ordinary skill in the art before the application was filed to embed the color information of the residual within the appearance order of the quadtree structure flags of Wen because Ran teaches that embedding the color information in the quadtree code has advantages over providing a quadtree code separate from color information; embedding the color information after each leaf node allows immediate construction of a block before the complete quadtree is known (Column 7 lines 10-20). 
It further would have been obvious to one of ordinary skill in the art before the application was filed to reallocate the memory storing already decoded symbols to incoming symbols because Hansquine teaches that it enables a decoding system that requires less buffer space than a conventional decoding buffer system (Column 1 line 59 – Column 2 line 2).

	Regarding Claim 106, Claim 106 is rejected on the grounds provided in Claim 97.

Claim 107 is rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 103313046 A) in view of Ran (US Patent 5,446,806) and Bostrom (US PG Publication 2002/0044695.

	Regarding Claim 107, Wen (CN 103313046 A) discloses the method according to claim 99, further comprising:
	retrieving the dimensions (8x8, [0223]) of the data to be reconstructed (residual matrix [0223]).
	Wen (CN 103313046 A) does not explicitly disclose, but Bostrom (US PG Publication 2002/0044695) teaches encoding a dummy data symbol (pad with interpolated value, [0038]) which would be outside of the dimensions when the data set is reconstructed (the new block size N, which is bigger than the original block [0034]-[0038]).
	It would have been obvious to one of ordinary skill in the art to pad data points outside of the actual block of Wen because Bostrom teaches that occasionally an optimal transform operates on a block size larger than the actual block, and it would be necessary to increase the block size and add additional dummy points without adding distortion into the image. This causes the final compressed size of the image to be smaller than it would have otherwise been, without the padding [0034], [0038].

Response to Arguments
Applicant’s arguments filed 7/21/2022 have been fully considered but are unpersuasive. Applicant’s arguments repeat the arguments presented 2/1/2022 and rebutted 2/22/2022. The rebuttal is repeated here:

	Node Symbols and Indicator Elements
	Next, Applicant argues that Wen does not disclose “each node symbol comprises a set of indicator elements which indicate whether or not a further symbol is expected later in the dataset,” Remarks Pp. 11 lines 11-15. This is unpersuasive.
	A “node symbol” is the 4-bit value 204 of the stream 200, (Fig. 2a and Spec. Pp. 28 lines 23-24), which informs the decoder how to reconstruct the tree (Spec Pp. 28 lines 23-27). 
“Indicator elements” indicate whether a further symbol is expected for a branch in the tree (Spec Pp. 4 lines 8-9). A ‘1’ indicates node will have a child (Spec Pp. 28 lines 31-32). A ‘0’ indicates that a node will not have children (Spec. Pp. 28 lines 34-35). Thus, each ‘1’ or ‘0’ in the 4-bit “node symbol,” e.g., 1000, is an indicator element that indicates whether the node will have children.
	Wen discloses a set of four quadtree structure flags 1, 1, 1, 0 [0027], a 4-bit value. When a “quadtree structure is 1,” the corresponding matrix needs to be equally divided into 4 sub-matrices [0226], i.e., it has children, and more data is expected for a branch in the tree (see Fig. 10 and [0241]). A ‘0’ indicates that the corresponding matrix will not be divided and will have no children [0130], and no data values will be transmitted [0241]. 
Thus, Wen disclose a 4-bit value (1, 1, 1, 0), each ‘0’ or ‘1’ of which indicates whether the corresponding matrix has children and whether more data is expected for that branch of the tree. Thus, Wen’s 4-bit value (1,1,1,0) is a node symbol that comprises a set of indicator elements (‘1,’ ‘1,’ ‘1,’ ‘0’), which indicate whether or not a further symbol is expected later in the dataset.

	Data symbols at locations in the tree
	Next, Applicant argues that Wen does not disclose “data symbols are arranged in data locations in the tree based on the indicator elements,” Remarks Pp. 11 lines 16-23, Pp. 12 line 22. This is unpersuasive. 
Wen discloses “generate a quad-tree structure according to the residual matrix,” [0204], and “quadtrees to describe the distribution and value of the residuals in the residual matrix,” [0207]. I.e., the residual values are in the tree position corresponding to their matrix position. 
The quadtree is described by the “appearance order of the quadtree structure flags and quadtree structure flags of each quadtree,” [0214]. The quadtree structure flags map to applicant’s claimed “indicator elements.” This means that the residuals (data symbols) are arranged in data locations in the tree, and the locations are described by the structure flags (indicator elements). The residual values are therefore in the tree at locations based on the structure flags. 

Data symbols represent one or more values…
Applicant argues the claimed “data symbol” cannot be mapped to both “magnitude and sign of the current input residual matrix,” (Wen [0131]), and “sign and amplitude of a non-zero residual value,” (Wen [0090]), (Remarks Pp. 11 line 24 – Pp. 6). This argument appears to demonstrate that Applicant does not understand the relationship between the “residual value” and the “residual matrix.” The residual matrix is a matrix of residual values. The plain meaning of “magnitude and sign of the current input residual matrix” means magnitude and sign of the values in the matrix. I.e., these two text descriptions from Wen describe the same. It is also known that “magnitude” and “amplitude” are synonyms. Therefore, “sign and amplitude” and “magnitude and sign” are the same information.
	
	Information that has been compressed
Applicant argues that Wen does not disclose, “each data symbol represents one or more values associated with the information that has been compressed,” Remarks Pp. 11 line 24 – Pp. 12 line 5. This is unpersuasive.
	Applicant’s invention is applied to encoding and decoding (Spec Pp. 55 line 1) of picture or video (Spec. Pp. 55 lines 3-4). Specifically, the data could be residual data, whether transformed or not, (Spec Pp. 55 line 6), and residuals refer to a difference between a value of a reference array and an actual array of data, (Spec Pp. 55 lines 8-9). 
Applicant’s “data symbols” 205, Fig. 5a, each represent a value (Spec. Pp. 24 lines 6) in residual matrix 100 (Fig. 5b, Spec. Pp. 55 line 6).
	Wen is applied to video compression and coding, [0002]. A quadtree structure is used to describe the residuals in the residual matrix [0010], transformed or untransformed [0076]. Residuals refer to the error between the prediction and the input [0004].
	Each “magnitude” and “sign” of the residual value of Wen is a value in the residual matrix [0207].
A residual matrix is an image block compressed by motion compensation because it is a difference/error between an original image block and a reference/prediction block (Spec Pp. 55 lines 8-9; Wen [0004]). The residual block is then further compressed by transform (Spec Pp. 55 line 6; Wen [0076]) and quantization (Wen first step Fig. 7). The transformed/quantized residual block is then further compressed by entropy coding (Wen step 703, Fig. 7). Therefore, the “magnitudes” and “signs” of the residual values of the residual matrix of Wen are “each data symbol represents one or more values associated with the information that has been compressed.”

	Reconstructing information that has been compressed
	Applicant also argues that Wen fails to disclose “reconstructing the information that has been compressed,” Remarks Pp. 12 lines 10-21. 
	This is unpersuasive because Wen discloses “reconstruct[ing] the residual matrix,” [0220], and the residual matrix has been shown above to be information that is compressed.

	Using a predetermined value…
Applicant argues that Wen does not disclose “using a predetermined value when the node symbols indicate that no data symbol is included in the data set corresponding to a location in the ordered tree,” Remarks Pp. 12 lines 22-24. This is unpersuasive.
When every element in the sub-matrix has a value of zero, Wen uses a structure flag of ‘0’ [0127]. These matrices are not further divided [0130]. Signs and magnitudes are not provided for them because signs and amplitudes are provided for only non-zero matrices in the bottom layer [0241]. Therefore, a structure flag of ‘0’ is “when the node symbols indicate that no data symbol is included in the data set corresponding to a location in the ordered tree.” Furthermore, only non-zero values are transmitted [0241]. Therefore, all non-transmitted values are zero. Therefore, the predetermined value is zero when the node symbols indicate that no data symbol is included in the data set corresponding to a location in the ordered tree.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5768434
US 5228098
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485